DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 04/25/2022 have been entered.
 
Status of Claim/Remarks
	This action is in response to Amendment filed 04/25/2022.
Claims 1-20 are pending.

Claims 1, 2 and 18 were amended. 


Response to Arguments
Applicant's amendment to claim 1 and subsequent remarks file on 04/25/2022 is persuasive thus allowed.
However, applicant's amendment to claims 2 and 18 has been fully considered but they are not persuasive.  Applicant’s amendment to the independent claims changes the scope of the invention as a whole.  
Applicant’s arguments with respect to independent claims 2 and 18 have been considered but are moot because the arguments do not apply to the combinations of the references being used in the current rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitation "the wavelength band".  There is insufficient antecedent basis for this limitation in the claim. 
There is nothing in claim 2 that refers to "a wavelength band" in the limitation which claim 12 depend thus lacks antecedent basis.



	

Allowable Subject Matter
	Claim 1 is allowed in light of the Applicant’s amendment.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 1, for example 
	collecting phase-modulated light of a first wavelength (λ1) and phase-modulated light of a second wavelength (λ2) of a phase plate to form images respectively for each light of wavelength, and a thickness T3 of the phase plate is represented by the following equation equations:
	T1 = λ1 x θ/{2π (n2 -n1)}
T2 = λ2 x θ/{2π (n2 -n1)}
T3 = (T1 x a + T2 x b) / (a + b)
a and b are positive real number and a range (2, 8) to (8, 2).
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  T3 = (T1 x a + T2 x b) / (a + b) should read T3 = {(T1 x a) + (T2 x b)} / (a + b) for clarity.
Claim 12, the recitation “the first and second fluorescence” derived from claim 7, thus the claim 12 should depend from claim 7 instead claim 2.
 Please consider, revise and clarify.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-20 are rejected under 35 U.S.C. 103 as being unpatentable over Piestun et al. (US PUB 2010/0278400; herein after “Piestun”) in view of OUCHI et al. (US PUB 2010/0157422; herein after “OUCHI”), and further in view of Reynolds (US PUB 2008/0239498).	

	Regarding claim 2, Piestun teaches a method for forming images according to a point spread function (Abstract, para. [0005]-[0006]), the method comprising: directing light of a first wavelength and light of a second wavelength to a phase plate (a phase mask or a diffractive optical element, FIG. 1A) to modulate the phases of the light (para. [0007]), the phase plate comprising a geometry hybrid of a first phase modulation pattern for the light of the first wavelength and a second phase modulation pattern for the light of the second wavelength (i.e., the phase mask can be designed such that its transmittance function generates a rotating pattern(s) in the focal region, para. [0085], as shown in FIG. 1A and 11; axial position calibration data were obtained at two different emission wavelengths, 515 nm (first) and 580 nm (second), para. [0073], also see blocks 930 & 935 of FIG. 9, para.[0080]), and collecting phase-modulated light of the first wavelength and phase-modulated light of the second wavelength to form images respectively for each light of wavelength (i.e., epifluorescence images of both fluorescent beads and single molecules were collected with an Olympus IX71 inverted microscope, para. [0075] and as shown in FIG. 5A, also see para. [0060] and block 940 of FIG. 9, para. [0080]).
	Piestun teaches each and every limitations of the claimed invention except for explicit teachings of a geometry hybrid of a first phase modulation pattern for the light of the first wavelength and a second phase modulation pattern for the light of the second wavelength.
	However, in a related field of endeavor OUCHI teaches FIG. 2 is a view illustrating the phase plate 5 when the phase plate 5 is viewed from an optical axis direction. As illustrated in FIG. 2(200), the phase plate 5 is divided into two regions 5a and 5o (geometry). In order to perform the phase modulation necessary for the image processing, the phase plate 5 is rotated about the optical axis, and two light beams pass sequentially through the regions 5a and 5o to modulate a phase difference between the two light beams (para. [0090])…the phase plate 5 is in the state 211-213, 221-223 and 231-233 (e.g., as plurality of modulation patterns) as shown FIG. 2 (para. [0095]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Piestun such that the phase plate 5 is in the state 211-213, 221-223 and 231-233 (e.g., as plurality of modulation patterns) as shown FIG. 2, where the phase plate 5 is divided into two regions 5a and 5o (geometry) as taught by OUCHI, for the purpose of garneting images in which resolving power is improved in the z-direction (thickness direction) is obtained when a modulated image is obtained and is subjected to a proper image arithmetic processing.
	Piestun in view of OUCHI fails to teach the first phase modulation pattern and the second phase modulation pattern are arranged in a mosaic.
	In a related field of endeavor Reynolds teaches FIG. 7 shows a schematic top view of an example embodiment of the present invention that can be used to avoid illumination non-uniformities like sharp features 100 in systems wherein a light pipe 20 is used to mix light emitted by a regular multi-source array 130…a random phase mask 150 comprising areas of different optical thickness in a quasi-random or random arrangement is positioned between the multi-source array and an illuminated surface 140 (para. [0056], FIGS. 4-7). The random phase mask thus includes a phase-based mosaic pattern. An initial mosaic referred to as a "seed mosaic" M(0) was generated by choosing the sign of the phase factors randomly for each strip. From this seed mosaic, a sequence of mosaics M(1), M(2), M(3), . . . was generated, with each mosaic M(i+1) being derived from mosaic M(i) by flipping the sign of the phase factor of a randomly chosen strip (para. [0063], FIGS. 5-6). The pattern of different areas can be engineered…A typical phase mask 150 designed for use with a 10 mm wide laser diode array is shown in FIG. 8. The pattern area of the plate is 13 mm wide. The smallest feature size is approximately 50 times the wavelength in width (para. [0061]).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Piestun in view of OUCHI such that pattern of different areas can be engineered via a mask plate and arranged in a phase-based mosaic pattern as taught by Reynolds, for the purpose of avoiding illumination non-uniformities like sharp features in systems of an illuminated surface resulting in a more uniform illumination substantially free of illumination non-uniformities.

Regarding claim 3, Piestun as set forth in claim 2 above further teaches each of the phase-modulated light of the first wavelength and the phase-modulated light of the second wavelength is collected to focus at two focal points on a plane of an imaging sensor (i.e., Illumination control output 1014 can be used to control the timing and duration of an imaging device that provides light at the proper wavelength so that fluorescing molecules will activate (e.g., the first and the second wavelength is collected to focus at two focal points on a plane of an imaging sensor (imager/camera  540 of FIG. 5A). Imager control output 1004 can be used to control operation of an imager, para. [0083], also see para. [0085], where a rotating pattern in the focal region of a Fourier transform lens. Specifically, the double-helix point spread function can exhibit two lobes (patterns) that spin around the optical axis as shown in FIG. 11).

Regarding claim 4, Piestun as set forth in claim 3 above further teaches capturing an image formed on the plane with the imaging sensor (e.g., imager/camera 540 of FIG. 5A, para. [0060]).

Regarding claim 5, Piestun as set forth in claim 3 above further teaches capturing an image formed on the plane with the imaging sensor  (e.g., imager/camera 540 of FIG. 5A, para. [0060]); and digitally processing the image to analyze an object, wherein the light of the first wavelength and light of the second wavelength are fluorescent light derived from a substance to be examined as the object (i.e., image data is analyzed using the first and second scheme (digitally), para. [0064]).

Regarding claim 6, Piestun as set forth in claim 2 above further teaches the geometry of the phase plate is configured such that the first phase modulation pattern and the second phase modulation pattern are arranged alternately (i.e., phase patterns on the spatial light modulator was made, para. [0076], also see para. [0085], where the phase mask can be designed such that its transmittance function generates a rotating pattern(s) (arranged alternately) as shown in FIG. 11 below).

    PNG
    media_image1.png
    531
    731
    media_image1.png
    Greyscale

Regarding claim 7, Piestun as set forth in claim 2 above further teaches the phase plate comprises a plurality of first regions corresponding to the first phase modulation pattern and a plurality of the second regions corresponding to the second phase modulation pattern, each of the first and second regions being alternately arranged (i.e., a rotating pattern in the focal region of a Fourier transform lens. Specifically, the double-helix point spread function can exhibit two lobes (regions) that spin around the optical axis as shown in FIG. 11 above, and regions being alternately arranged as shown in FIG. 6B below).

    PNG
    media_image2.png
    251
    374
    media_image2.png
    Greyscale

Regarding claim 8, Piestun as set forth in claim 7 above further teaches the first regions and the second regions are arranged like a mosaic (as shown in FIG. 6B above).

Regarding claim 9, Piestun as set forth in claim 7 above further teaches shapes of the first and second regions are rectangular (as shown in FIG. 6B above).

Regarding claim 10, Piestun as set forth in claim 7 above further teaches shapes of the first and second regions are ring (as shown in FIG. 6B above).

Regarding claim 11, Piestun as set forth in claim 7 above further teaches causing from a substance to be examined a first fluorescent light as the light of the first wavelength and a second fluorescent light as the light of the second wavelength (i.e., a sample (substance) located at the objective focal plane 510, para. [0060], FIG. 5A, also see para. [0073], where two different emission wavelengths, 515 nm and 580 nm, using fluorescent).

Regarding claim 12, Piestun as set forth in claim 2 above further teaches the wavelength band of the first fluorescence and the wavelength band of the second fluorescence each have a spread and a part of the wavelength band of the first fluorescence and a part of the wavelength band of the second fluorescence overlap each other (i.e., the point spread function can be created by superposing (overlapping) optical modes that fall along a line in the Gauss-Laguerre (GL) modal plane, para. [0039], also see para. [0037]).

Regarding claim 13, Piestun as set forth in claim 2 above further teaches capturing a plurality of two-dimensional images for the light of first wavelength and a plurality of two-dimensional images for the light of the second wavelength over time (i.e., transverse (two-dimensional) imaging, as shown in FIG. 5C, para. [0021] and [0003]).

Regarding claim 14, Piestun as set forth in claim 13 above further teaches generating a three-dimensional image from the two dimensional images for each of the first and second wavelengths (i.e., three-dimensional imaging, as shown in FIG. 5D para. [0022] and block 940 of FIG. 9, para. [0080]).

Regarding claim 15, Piestun as set forth in claim 13 above further teaches a procedure of directing, collecting and capturing for the light of the first wavelength and a procedure of directing, collecting and capturing for the light of the second wavelength are carried out in parallel (i.e., epifluorescence images of both fluorescent beads and single molecules were collected (directing, collecting and capturing ) with an Olympus IX71 inverted microscope, para. [0075], as shown in FIG. 5A and at block 925 double-helix point spread function images can be recorded as shown in FIG. 9, also see para. [0060]).

Regarding claim 16, Piestun as set forth in claim 13 above further teaches a procedure of directing, collecting and capturing for the light of the first wavelength and a procedure of directing, collecting and capturing for the light of the second wavelength are carried out in a different time frame (i.e., epifluorescence images of both fluorescent beads and single molecules were collected (directing, collecting and capturing ) with an Olympus IX71 inverted microscope, para. [0075], as shown in FIG. 5A and FIG. 7C shows the 3D positions of molecules extracted from each of these 97 frames as a function of time in the imaging sequence, para. [0067]).

Regarding claim 17, Piestun as set forth in claim 2 above further teaches the phase plate is made of a transparent material (i.e., a phase mask or a diffractive optical element made of PMMA (transparent) material, para. [0039]).

Regarding claim 18, Piestun teaches a method for forming images according to a point spread function (Abstract, para. [0005]-[0006]), the method comprising: configuring a phase modulation mask (a phase mask or a diffractive optical element, FIG. 1A, para. [0007]) to represent on its surface a hybrid phase modulation pattern of a first phase modulation pattern for the light of the first wavelength and a second phase modulation pattern for the light of the second wavelength directing light of a first wavelength and light of a second wavelength to a phase modulation mask to modulate the phases of the light with the hybrid phase modulation pattern (i.e., the phase mask can be designed such that its transmittance function generates a rotating pattern(s) in the focal region, para. [0085], as shown in FIG. 1A and 11; axial position calibration data were obtained at two different emission wavelengths, 515 nm (first) and 580 nm (second), para. [0073], also see blocks 930 & 935 of FIG. 9, para.[0080]), and collecting phase-modulated light of the first wavelength and phase-modulated light of the second wavelength to form images respectively for each light of wavelength (i.e., epifluorescence images of both fluorescent beads and single molecules were collected with an Olympus IX71 inverted microscope, para. [0075] and as shown in FIG. 5A, also see para. [0060] and block 940 of FIG. 9, para. [0080]).
	Piestun teaches each and every limitations of the claimed invention except for explicit teachings of a hybrid phase modulation pattern of a first phase modulation pattern for the light of the first wavelength and a second phase modulation pattern for the light of the second wavelength.
	However, in a related field of endeavor OUCHI teaches FIG. 2 is a view illustrating the phase plate 5 when the phase plate 5 is viewed from an optical axis direction. As illustrated in FIG. 2(200), the phase plate 5 is divided into two regions 5a and 5o (geometry). In order to perform the phase modulation necessary for the image processing, the phase plate 5 is rotated about the optical axis, and two light beams pass sequentially through the regions 5a and 5o to modulate a phase difference between the two light beams (para. [0090])…the phase plate 5 is in the state 211-213, 221-223 and 231-233 (e.g., as plurality of modulation patterns) as shown FIG. 2 (para. [0095]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Piestun such that the phase plate 5 is in the state 211-213, 221-223 and 231-233 (e.g., as plurality of modulation patterns) as shown FIG. 2, where the phase plate 5 is divided into two regions 5a and 5o (geometry) as taught by OUCHI, for the purpose of garneting images in which resolving power is improved in the z-direction (thickness direction) is obtained when a modulated image is obtained and is subjected to a proper image arithmetic processing.
Piestun in view of OUCHI fails to teach the first phase modulation pattern and the second phase modulation pattern are arranged in a mosaic.
	In a related field of endeavor Reynolds teaches FIG. 7 shows a schematic top view of an example embodiment of the present invention that can be used to avoid illumination non-uniformities like sharp features 100 in systems wherein a light pipe 20 is used to mix light emitted by a regular multi-source array 130…a random phase mask 150 comprising areas of different optical thickness in a quasi-random or random arrangement is positioned between the multi-source array and an illuminated surface 140 (para. [0056], FIGS. 4-7). The random phase mask thus includes a phase-based mosaic pattern. An initial mosaic referred to as a "seed mosaic" M(0) was generated by choosing the sign of the phase factors randomly for each strip. From this seed mosaic, a sequence of mosaics M(1), M(2), M(3), . . . was generated, with each mosaic M(i+1) being derived from mosaic M(i) by flipping the sign of the phase factor of a randomly chosen strip (para. [0063], FIGS. 5-6). The pattern of different areas can be engineered…A typical phase mask 150 designed for use with a 10 mm wide laser diode array is shown in FIG. 8. The pattern area of the plate is 13 mm wide. The smallest feature size is approximately 50 times the wavelength in width (para. [0061]).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Piestun in view of OUCHI such that pattern of different areas can be engineered via a mask plate and arranged in a phase-based mosaic pattern as taught by Reynolds, for the purpose of avoiding illumination non-uniformities like sharp features in systems of an illuminated surface resulting in a more uniform illumination substantially free of illumination non-uniformities.

Regarding claim 19, Piestun as set forth in claim 18 above further teaches the phase modulation mask comprises a crystal liquid panel (i.e., liquid crystal spatial light modulator 525, para. [0060], FIG. 5A), a gradient of each pixel of which is adjusted in response to an input (i.e., spatial light modulator 525 can be sensitive only to vertically polarized light, para. [0060], and gradient pixels being adjusted as shown in FIG. 6A, para. [0065]).

Regarding claim 20, Piestun as set forth in claim 18 above further teaches the hybrid phase modulation pattern is configured by segmenting a plane of the phase modulation mask into a plurality of regions including first regions and second regions (FIG. 1A shows a double-helix point spread function phase mask exhibiting 7 phase singularities (segments), para. [0007]), and allocating the first region and second region a gradient corresponding to the first phase modulation pattern and the second phase modulation pattern, respectively (i.e., the phase mask can be designed such that its transmittance function generates a rotating pattern(s) in the focal region, para. [0085], as shown in FIG. 1A and 11).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
May 13, 2022